DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: detector, correlation determination component, update component, and information acquisition component, in claims 1, 3, 6 and 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The original specification discloses the control unit is a functional unit that functions as the aforementioned units utilizing a processor executing a program stored in a storage unit (¶ [26]).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of the below claims of prior U.S. Patent No. 11144257. This is a statutory double patenting rejection.

Claim 1
Claim 4 of US 11144257
A component management device that manages a threshold value related to a used amount of replaceable components, comprising
A component management device that manages a threshold value related to a used amount of replaceable components, comprising:
a detector configured to detect a first-class component whose used amount exceeds the threshold value and is used without causing a failure, based on component information related to the used amount and failure information related to a failure occurrence with respect to the first-class component in the component management device including the first-class component, and to detect a first-class device including the detected first-class component and not causing a failure related to the first-class component;
a detector configured to detect a first-class component whose used amount exceeds the threshold value and is used without causing a failure, based on component information related to the used amount and failure information related to a failure occurrence with respect to the first-class component in the component management device including the first-class component, and to detect a first-class device including the detected first-class component and not causing a failure related to the first-class component;
a correlation determination component configured to determine the presence or absence of a correlation with respect to a first correlation between the used amount of the detected first-class component and an operating condition of the first-class device; and
[a processor] that determines the presence or absence of a correlation with respect to a first correlation between the used amount of the detected first-class component and an operating condition of the first-class device; and
an update component configured to determine a first update value of the threshold value based on the used amount of the first-class component in the first-class device when no correlation for the first correlation is determined, wherein
[the processor] that determines a first update value of the threshold value based on the used amount of the first-class component in the first-class device when no correlation for the first correlation is determined, wherein
the detector detects a second-class component in which a number of components whose used amount exceeds the threshold value and which has a failure occurrence exceeding a certain ratio of the total, based on the component information and the failure information, and detects a second-class device including the detected second-class component and having a failure occurrence related to the second-class component,
the detector detects a second-class component in which a number of components whose used amount exceeds the threshold value and which has a failure occurrence exceeding a certain ratio of the total, based on the component information and the failure information, and detects a second-class device including the detected second-class component and having a failure occurrence related to the second-class component,
the correlation determination component determines the presence or absence of a correlation with respect to a second correlation between the used amount of the detected second-class component and an operating condition of the second-class device, and
the [processor] determines the presence or absence of a correlation with respect to a second correlation between the used amount of the detected second-class component and an operating condition of the second-class device, and
the update component determines a second update value of the threshold value based on the used amount of the second-class component in the second-class device when no correlation for the second correlation is determined, and determines a final update value of the threshold value based on the first update value and the second update value.
[the processor] determines a second update value of the threshold value based on the used amount of the second-class component in the second-class device when no correlation for the second correlation is determined, and determines a final update value of the threshold value based on the first update value and the second update value.



Regarding claim 2, US 11144257 discloses the component management device according to claim 1 (see rejection of claim 1), wherein 
the first-class component has the number of components whose used amount exceeds the threshold value and which is used without causing a failure exceeds a certain ratio of the total (claim 4 ¶ [5]).

Regarding claim 3, US 11144257 discloses the component management device according to claim 1 (see rejection of claim 1), wherein
the detector detects the first-class component for the same type of component of the same model (claim 3).

Regarding claim 4, US 11144257 discloses the component management device according to claim 1 (see rejection of claim 1), wherein the second-class component has the number of components whose used amount exceeds the threshold value and which has a failure occurrence exceeding a certain ratio of the total (claim 5).

Regarding claim 5, US 11144257 discloses the component management device according to claim 1 (see rejection of claim 1), wherein the second-class component has the number of components whose used amount does not exceed the threshold value and which has a failure occurrence is equal to or less than a certain ratio of the total (claim 6).

Regarding claim 6, US 11144257 discloses the component management device according to claim 3 (see rejection of claim 3), wherein when the correlation determination component determines that there is a correlation only for a specific operating condition among a plurality of operating conditions with respect to the first correlation or the second correlation, and the update component determines the first update value or the second update value based on a used amount that does not correspond to the specific operating condition (claim 7).

Regarding claim 7, US 11144257 discloses the component management device according to claim 1, further comprising: 
an information acquisition component configured to acquire the component information and the failure information from a plurality of image forming apparatuses that communicate with the component management device (claim 8), wherein 
the update component updates the threshold value related to the used amount of the replaceable component included in the plurality of image forming apparatuses with the determined update value (claim 8).

Regarding claim 8, US 11144257 discloses a component management method for managing a threshold value related to a used amount of replaceable components (claim 12), comprising: 
detecting a first-class component whose used amount exceeds the threshold value and which is used without causing a failure, based on component information related to the used amount and failure information related to a failure occurrence with respect to the first-class component in a component management device including the first-class component, and detecting a first-class device including the detected first-class component and not causing a failure related to the first-class component (claim 12); 
determining the presence or absence of a correlation with respect to a first correlation between the used amount of the detected first-class component and an operating condition of the first-class device (claim 12); 
determining a first update value of the threshold value based on the used amount of the first-class component in the first-class device when no correlation for the first correlation is determined (claim 12); 
detecting a second-class component in which a number of components whose used amount exceeds the threshold value and which has a failure occurrence exceeding a certain ratio of the total, based on the component information and the failure information, and detecting a second-class device including the detected second-class component and having a failure occurrence related to the second-class component (claim 12); 
determining the presence or absence of a correlation with respect to a second correlation between the used amount of the detected second-class component and an operating condition of the second-class device (claim 12); and 
determining a second update value of the threshold value based on the used amount of the second-class component in the second-class device when no correlation for the second correlation is determined, and determining a final update value of the threshold value based on the first update value and the second update value (claim 12).

Regarding claim 9, US 11144257 discloses the component management method according to claim 8, wherein the first-class component has the number of components whose used amount exceeds the threshold value and which is used without causing a failure exceeds a certain ratio of the total (claim 12).

Regarding claim 10, US 11144257 discloses the component management method according to claim 8, further comprising: 
detecting the first-class component for the same type of component of the same model (claim 11).

Regarding claim 11, US 11144257 discloses the component management method according to claim 8, wherein the second-class component has the number of components whose used amount exceeds the threshold value and which has a failure occurrence exceeding a certain ratio of the total (claim 13).

Regarding claim 12, US 11144257 discloses the component management method according to claim 8, wherein the second-class component has the number of components whose used amount does not exceed the threshold value and which has a failure occurrence is equal to or less than a certain ratio of the total (claim 15).

Regarding claim 13, US 11144257 discloses the component management method according to claim 10, further comprising: determining that there is a correlation only for a specific operating condition among a plurality of operating conditions with respect to the first correlation or the second correlation, and determining the first update value or the second update value based on a used amount that does not correspond to the specific operating condition (claim 15).

Regarding claim 14, US 11144257 discloses the component management method according to claim 8, further comprising: acquiring the component information and the failure information from a plurality of image forming apparatuses that communicate with the component management device, and updating the threshold value related to the used amount of the replaceable component included in the plurality of image forming apparatuses with the determined update value (claim 16).

Regarding claim 15, US 11144257 discloses a non-transitory storage medium that records a computer program for operating a computer as a component management device that manages a threshold value related to a used amount of replaceable components (claim 19), comprising: 
a detection component configured to detect a first-class component whose used amount exceeds the threshold value and which is used without causing a failure, based on component information related to the used amount and failure information related to a failure occurrence with respect to the first-class component in the component management device including the first-class component, and to detect a first-class device including the detected first-class component and not causing a failure related to the first-class component (claim 19); 
a correlation determination component configured to determine the presence or absence of a correlation with respect to a first correlation between the used amount of the detected first-class component and an operating condition of the first-class device (claim 19); and 
an update component configured to determine a first update value of the threshold value based on the used amount of the first-class component in the first-class device when no correlation for the first correlation is determined (claim 19), wherein 
the detection component detects a second-class component in which a number of components whose used amount exceeds the threshold value and which has a failure occurrence exceeding a certain ratio of the total, based on the component information and the failure information, and detects a second-class device including the detected second-class component and having a failure occurrence related to the second-class component (claim 19), 
the correlation determination component determines the presence or absence of a correlation with respect to a second correlation between the used amount of the detected second-class component and an operating condition of the second-class device (claim 19), and 
the update component determines a second update value of the threshold value based on the used amount of the second-class component in the second-class device when no correlation for the second correlation is determined, and determines a final update value of the threshold value based on the first update value and the second update value (claim 19).

Regarding claim 16, US 11144257 discloses the non-transitory storage medium according to claim 15, wherein the detection component detects the first-class component for the same type of component of the same model (claim 18).

Regarding claim 17, US 11144257 discloses the non-transitory storage medium according to claim 15, wherein the second-class component has the number of components whose used amount exceeds the threshold value and which has a failure occurrence exceeding a certain ratio of the total (claim 19).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/             Primary Examiner, Art Unit 2675                                                                                                                                                                                           
June 3, 2022